 Case 2:19-cv-00336-JRG Document 79 Filed 03/27/20 Page 1 of 3 PageID #: 529




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 BARKAN WIRELESS IP HOLDINGS
 L.P.,

        Plaintiff,                                 CIVIL ACTION NO. 2:19-CV-336-JDG

 v.

 SPRINT CORPORATION, SPRINT                                JURY DEMANDED
 COMMUNICATIONS CO. L.P., SPRINT
 SOLUTIONS INC., SPRINT SPECTRUM
 L.P., AND COMMSCOPE, INC.,

        Defendants.


                                 NOTICE OF DISCLOSURE

       Pursuant to the Court’s Docket Control Order (Dkt. No. 58) and the Court’s Standing Order

regarding Subject Matter Eligibility Contentions, Defendants Sprint Corporation, Sprint

Communications Company L.P., Sprint Solutions, Inc., and Sprint Spectrum L.P. (collectively,

“Sprint”) hereby gives notice to the Court that on March 24, 2020, Sprint served all counsel of

record for Plaintiff with its P.R. 3-3 Invalidity Contentions, P.R. 3-4 Document Production and

Disclosures, and Subject Matter Eligibility Contentions.
Case 2:19-cv-00336-JRG Document 79 Filed 03/27/20 Page 2 of 3 PageID #: 530




Dated: March 27, 2020             Respectfully submitted,

                                  /s/ Jason W. Cook                .
                                  David E. Finkelson (pro hac vice)
                                  Lead Attorney
                                  MCGUIREWOODS LLP
                                  800 East Canal Street
                                  Richmond, VA 23219-3916
                                  Tel: 804-775-1000
                                  Fax: 804-698-2016
                                  dfinkelson@mcguirewoods.com

                                  Jason W. Cook
                                  Matthew W. Cornelia
                                  MCGUIREWOODS LLP
                                  2000 McKinney Avenue, Suite 1400
                                  Dallas, TX 75201
                                  Tel: (214) 932-6400
                                  Fax: (214) 932-6499
                                  jcook@mcguirewoods.com
                                  mcornelia@mcguirewoods.com

                                  Robert W. Weber (TX 21044800)
                                  SMITH WEBER, L.L.P.
                                  5505 Plaza Drive
                                  PO Box 6167
                                  Texarkana, Texas 75503
                                  Tel: (903) 223-5656
                                  Fax: (903) 223-5652
                                  bweber@smithweber.com

                                  Counsel for Defendants Sprint Corporation, Sprint
                                  Communications Company L.P., Sprint Solutions,
                                  Inc., and Sprint Spectrum L.P.
 Case 2:19-cv-00336-JRG Document 79 Filed 03/27/20 Page 3 of 3 PageID #: 531




                                CERTIFICATE OF SERVICE

       Pursuant to Local Rule CV-5(a)(3), the undersigned certifies that foregoing document was

electronically filed on March 27, 2020 using the Court’s CM/ECF system, which will send notice

of such filing to all counsel of record who are deemed to have consented to electronic service.

                                              /s/ Jason W. Cook            .
                                             Jason W. Cook
